


Exhibit 10.26

Summary of Director Compensation



For 2005, the board of directors has approved the following annual compensation
to directors who are not employees:



Cash compensation

•
  Annual retainer of $30,000, paid in four equal quarterly installments


•
  $1,500 for each quarterly board meeting attended


•
  $1,000 for each committee meeting or other non-quarterly board meeting
attended


•
  Reimbursement for customary and usual travel expenses


Stock compensation

•
  Upon the date on which a person first becomes a non-employee director, such
non-employee director will receive a one-time stock option grant to purchase
40,000 shares of Macrovision common stock pursuant to the 1996 Directors Stock
Option Plan


•
  Upon each anniversary of the date on which a non-employee director joined the
board, such non-employee director will receive an annual stock option grant to
purchase 15,000 shares of Macrovision common stock pursuant to the 1996
Directors Stock Option Plan


•
  Upon the conclusion of our annual meeting of stockholders each year, the
chairman of our Audit Committee will receive an additional annual stock option
grant to purchase 7,500 shares of Macrovision common stock pursuant to the 1996
Directors Stock Option Plan


•
  Upon the conclusion of our annual meeting of stockholders each year, the
chairman of our Compensation Committee and the chairman of our Corporate
Governance and Nominating Committee will each receive an additional annual stock
option grant to purchase 5,000 shares of Macrovision common stock pursuant to
the 1996 Directors Stock Option Plan


•
  Our directors may receive discretionary grants of stock options and other
awards under the Macrovision Corporation 2000 Equity Incentive Plan and the
Macrovision Corporation 1996 Equity Incentive Plan


--------------------------------------------------------------------------------
